Exhibit 10.49

THE AMBAC FINANCIAL GROUP, INC.

NON-QUALIFIED SAVINGS INCENTIVE PLAN

(Amended and Restated as of January 1, 2007, Unless Otherwise Provided)



--------------------------------------------------------------------------------

THE AMBAC FINANCIAL GROUP, INC.

NON-QUALIFIED SAVINGS INCENTIVE PLAN

1. Purpose

The Ambac Financial Group, Inc. Non-Qualified Savings Incentive Plan (the
“Plan”) is established for the purpose of providing certain eligible officers
and key executive employees of the Company with benefits which would otherwise
be provided under the Savings Plan but for the Applicable Limits. The Plan is an
unfunded deferred compensation plan for a select group of management or highly
compensated employees within the meaning of ERISA, and shall be construed and
administered accordingly.

The Plan is an amendment and restatement of the Prior Plan, effective as of the
Effective Date, unless otherwise provided.

Capitalized words not otherwise defined in the text hereof have the meanings set
forth in Section 2.

2. Definitions; Construction

2.1 Definitions. Wherever used herein, the following terms shall have the
meanings set forth in this Section 2.1. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Savings Plan.

“Account” means a bookkeeping account established on the records of the Company
to record the amounts credited or paid to a Participant from time to time under
the Plan, together with all applicable income, gains and losses credited or
charged to such Account from time to time.

“Administrator” means the person designated by the Committee in accordance with
Section 15.2.

“Ambac” means Ambac Financial Group, Inc.

“Applicable Limits” means the Section 402(g) Limit, the limit on qualified plan
compensation imposed by Section 401(a)(17) of the Code, the limit on qualified
plan contributions under Section 415 of the Code and the limit on elective
contributions under the Savings Plan.

“Applicable Transition Relief” means the following transition guidance, as
applicable, with respect to the application of Section 409A: (i) I.R.S. Notice
2005-1, I.R.B. 274 (published as modified on January 6, 2005),
(ii) Section XI.C. of the preamble to the proposed Treasury Regulations under
Section 409A, (70 F.R. 57930; October 4, 2005), and (iii) I.R.S. Notice 2006-79,
I.R.B. 2006-43.

“Base Compensation” means, for a given Plan Year, “Base Compensation” as such
term is defined in the Savings Plan, without regard to any limit on compensation
imposed under Section 401(a)(17) of the Code. Base Compensation payable after
December 31 of a

 

1



--------------------------------------------------------------------------------

calendar year for services performed during the final payroll period of such
calendar year containing such December 31 shall be treated as Base Compensation
for the subsequent calendar year.

“Beneficiary” means the person or persons designated by a Participant in
accordance with Section 11 to receive benefits under the Plan in the event of
the Participant’s death.

“Board” means the Board of Directors of Ambac.

“Cause” means (a) a Participant’s conviction of a felony, (b) fraud or a
dishonest act against the Company by the Participant, (c) the Participant’s
willful conduct or negligence which results in material harm to the business or
reputation of the Company or (d) the Participant’s employment with a competitor
of the Company following his Separation from Service with the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and all applicable
rulings and regulations thereunder.

“Committee” means the Plan Administrative Committee of Ambac and any successor
thereto, or any other committee that is delegated, from time to time, with the
administration of the Plan.

“Company” means, collectively, Ambac and each direct or indirect Subsidiary
thereof.

“Deferral Election” means an election by an Eligible Employee regarding the rate
of his Savings Plan Deferral in accordance with the Savings Plan.

“Effective Date” means January 1, 2007.

“Eligible Employee” means an employee of Ambac or a Subsidiary who (a) is
eligible to make Savings Plan Deferrals and to receive a Matching Contribution
and a Profit Sharing Contribution under the Savings Plan for such year and
(b) has an annual rate of Base Compensation for a calendar year in excess of the
limit under Section 401(a)(17) of the Code for such calendar year. The limit
under Section 401(a)(17) of the Code shall be adjusted for cost-of-living
increases in the same manner as the limit under Section 401(a)(17)(A) of the
Code is adjusted in accordance with Section 401(a)(17)(B) of the Code.

“Eligibility Date” has the meaning set forth in Section 3.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the applicable rulings and regulations thereunder.

“Excluded Individual” means any individual who is treated or designated by the
Company as an independent contractor, leased employee (including, without
limitation, a Statutory Leased Employee), temporary employee provided through an
agency, consultant, or any individual who performs services for the Company
under an agreement or arrangement

 

2



--------------------------------------------------------------------------------

(which may be written, oral or evidenced by the payroll practices of the
Company) with the individual or with another organization that provides the
services of the individual to the Company under which the individual is treated
as an independent contractor or is otherwise treated as an employee of an entity
other than the Company (such as a leasing organization), or a student hired for
a specified period known as a “co-op” or an “intern”. Excluded Individuals are
not eligible to participate in or receive benefits under the Plan. If any
Excluded Individual shall be determined by a court or a federal, state or local
regulatory or administrative authority to have served as a common law employee
of the Employer, such determination shall not alter this exclusion as an
Eligible Employee for purposes of this Plan. For purposes of this definition,
“Statutory Leased Employee” means any person (other than an employee on the
payroll of the Company) who, pursuant to an agreement between the Company and
any other person, has performed services for the Company (or for the Company and
related persons, determined in accordance with Section 414(n)(6) of the Code) on
a substantially full-time basis for a period of at least one year, and such
services are performed under the primary direction or control by the Company.

Excluded Individual shall also mean (a) any employee of the Company whose terms
of employment are the subject of a collective bargaining agreement unless that
agreement provides for his participation in this Plan, (b) any employee of the
Company who is a nonresident alien of the United States with no United States
source earned income from the Company and (c) any individual who is a temporary
employee who has less than 500 Hours of Service during the relevant computation
period.

“Investment Fund” means the Vanguard Wellington Fund or any other mutual fund
designated by the Committee in lieu thereof.

“Matching Contributions” means the employer matching contributions to the
Savings Plan credited to the account of a Participant under the Savings Plan in
accordance with the terms of the Savings Plan.

“Participant” means an individual, other than an Excluded Individual, who is an
Eligible Employee and has satisfied the participation requirements of
Section 3(a).

“Plan” has the meaning set forth in Section 1.

“Plan Matching Credit” means, for a given calendar year, the amounts credited to
a Participant’s Account under Section 4 below.

“Plan Year” means the calendar year.

“Prior Plan” means the terms of this Plan in effect immediately prior to the
Effective Date, as set forth in the Company’s written documentation, rules,
practices and procedures applicable to the Plan.

“Profit Sharing Contribution” means a profit sharing contribution under the
Savings Plan made in accordance with the terms of the Savings Plan.

 

3



--------------------------------------------------------------------------------

“Profit Sharing Credit” means, for a given calendar year, the amounts credited
to a Participant’s Account under Section 5 of the Plan.

“Savings Plan” means the Ambac Financial Group Inc. Savings Incentive Plan, as
in effect on the Effective Date or as thereafter amended.

“Savings Plan Deferral” means the elective deferrals under the Savings Plan made
by a Participant in accordance with the terms of the Savings Plan.

“Section 402(g) Limit” means, for a given calendar year, the applicable limit on
elective deferrals under Section 402(g) of the Code (including the limit on
catch-up contributions, if applicable).

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

“Section 409A Compliance” has the meaning set forth in Section 13.1.

“Separation from Service” means either (i) the termination of a Participant’s
employment with the Company and its Affiliates, provided that such termination
of employment meets the requirements of a separation of service determined using
the default provisions set forth in Treasury Regulation 1.409A-(1)(h) or the
successor thereto or (ii) such other date that constitutes a separation from
service with the Company and its Affiliates meeting the requirements of the
default provisions set forth in Treasury Regulation 1.409A-(1)(h) or the
successor; provided, however, that, with respect to a Participant who incurs a
Total and Permanent Disability, Separation from Service means the date that is
29 months after the first day of disability. For purposes of this definition,
“Affiliate” means any corporation that is in the same controlled group of
corporations (within the meaning of Code Section 414(b)) as the Company and any
trade or business that is under common control with the Company (within the
meaning of Code Section 414(c)), determined in accordance with the default
provision set forth in Treasury Regulation Section 1.409A-(1)(h)(3).
Notwithstanding the foregoing, if a Participant would otherwise incur a
Separation from Service in connection with a sale of assets of the Company, the
Company shall retain the discretion to determine whether a Separation from
Service has occurred in accordance with Treasury Regulation
Section 1.409A-1(h)(4) or the successor regulation thereto.

“Subsidiary” means any corporation in respect of which Ambac beneficially owns
directly or indirectly 50% or more of the securities of such corporation
entitled to vote in the election of directors thereof.

“Total and Permanent Disability” shall have the meaning assigned to such term or
similar term under the long-term disability plan of the Employer applicable to
such Participant.

2.2 Rules of Construction. The masculine gender shall be construed to include
the feminine gender, and the singular form of a word shall be deemed to include
the plural form, unless the context requires otherwise. Unless indicated
otherwise, references herein to articles and sections are to articles and
sections of the Plan.

 

4



--------------------------------------------------------------------------------

3. Participation in the Plan

3.1 Continuing Participants. Any Eligible Employee on the Effective Date who was
a participant in the Prior Plan immediately prior to the Effective Date will be
a Participant in the Plan on the Effective Date, subject to the terms and
provisions hereof.

3.2 New Participants. An Employee who does not become a Participant in the Plan
in accordance with Section 3.1 shall be eligible to commence participation in
the Plan on the date that such Employee first becomes an Eligible Employee.

3.3 Exclusions. No employee of the Company who is not an Eligible Employee shall
be eligible to participate in the Plan and no Excluded Individual may be an
Eligible Employee. Anything in Section 3.2 to the contrary notwithstanding, the
Committee may, in its sole discretion, preclude an individual who meets the
qualification requirements set forth in this Section 3 from participating in the
Plan if the Committee determines that excluding such individual from the Plan
may be in the best interests of the Company or necessary or advisable to comply
with the requirements for “top hat” plans under ERISA or the requirements of
other applicable law. Any dispute as to whether an individual qualifies as a
Participant shall be resolved by the Committee in its sole discretion, and any
such determination by the Committee shall be final and binding on all interested
persons.

4. Plan Matching Credits

4.1 General Rule. Subject to Section 4.2, the Company shall credit to the
Account of an Eligible Employee an aggregate Plan Matching Credit for a Plan
Year equal to the difference between A and B, where:

 

  “A” equals the aggregate Matching Contribution based on such Participant’s
Deferral Election that the Participant would have received under the Savings
Plan for a Plan Year in the absence of the Applicable Limits; and

 

  “B” equals the Participant’s aggregate actual Matching Contribution based on
such Participant’s Deferral Election under the Savings Plan for such Plan Year.

4.2 Restrictions and Limitations. Anything in the Plan to the contrary
notwithstanding, the Account of an Eligible Employee shall not be credited with
a Plan Matching Credit for a Plan Year unless the Savings Plan Deferrals
actually made by or on behalf of such Eligible Employee for such Plan Year are
in an amount equal to the Section 402(g) Limit for such Plan Year.

4.3 Time of Crediting. The Company shall credit to each Participant’s Account
the Plan Matching Credit (if any) determined under this Section 4 for a given
Plan Year during the first calendar quarter of the following Plan Year.

 

5



--------------------------------------------------------------------------------

5. Plan Profit Sharing Credits

5.1 General Rule. For each Plan Year, the Company shall credit to the Account of
each Participant a Profit Sharing Credit determined in accordance with the
formula [C - D], where

 

  “C” equals the profit sharing contribution that would have been allocated to
the Participant’s account under the Savings Plan for such Plan Year if the
Applicable Limits did not apply to the Savings Plan; and

 

  “D” equals the profit sharing contribution for such Plan Year actually
allocated to a Participant’s account under the Savings Plan.

5.2 Limitations. Effective as of January 1, 2008, a change to a Participant’s
Deferral Election that would otherwise affect amounts credited under the Plan as
Plan Profit Sharing Credits for a Plan Year shall not result in an increase or
decrease for such Plan Year in the amount credited to such Participant’s Account
as Plan Profit Sharing Credits in excess of the aggregate amount permitted under
the Section 402(g) Limit with respect to such Participant for such Plan Year.

5.3 Time of Crediting. The Company shall credit to each Participant’s Account
the Profit Sharing Credit determined under this Section 5 for a given Plan Year
during the first calendar quarter of the next Plan Year.

6. Supplemental Account Credits

In its sole discretion, the Committee may elect at any time to credit additional
amounts to a Participant’s Account under the Plan. Any such action by the
Committee with respect to a given Participant shall not obligate the Committee
to take any similar action with respect to any other Participant or obligate the
Committee to take the same or similar action at any later date with respect to
any Participant.

7. Investment Fund

7.1 General Rule. Subject to the provisions of this Section 7, amounts credited
to a Participant’s Account shall be deemed to be notionally invested in units of
the Investment Fund as of the date such amounts are credited to the
Participant’s Account under the Plan and shall be credited with the amounts of
any income, gains and losses which would be attributable to a corresponding
investment of an equal cash amount in the Investment Fund. A Participant’s
Account shall be automatically credited with additional units in each Investment
Fund based upon the number of units that would have been credited on an
equivalent cash investment as a result of the automatic reinvestment of
distributions from the Investment Fund received in respect of such investment.

7.2 Valuation. To the extent applicable, the notional purchase or sale of an
interest in an Investment Fund shall be based on the closing net asset value of
the Investment Fund on the date such notional purchase or sale is deemed to have
occurred. The value of a Participant’s Account shall be determined on each
business day by an administrator selected by the Committee for this purpose.

 

6



--------------------------------------------------------------------------------

8. Vesting

Subject to the next sentence, a Participant’s interest in his Account shall be
fully vested and nonforfeitable at all times. Notwithstanding the previous
sentence, a Participant shall immediately forfeit the entire balance in his
Account and shall have no further interest under the Plan if the Participant’s
employment with the Company is terminated for Cause.

9. Payment of Benefits

9.1 Time and Form. Except as otherwise provided in Section 13, effective as of
January 1, 2007, a Participant’s entire Account balance shall be paid to the
Participant or, in the event of the death of the Participant, the Beneficiary,
in a single cash lump sum on the date that is six (6) months and one day
following the date that the Participant incurs a Separation from Service for any
reason other than a Separation from Service by the Company for Cause. The amount
of such distribution shall be based upon the Account balance as of the date of
the Participant’s Separation from Service.

9.2 No Loans or In-Service Withdrawal. No loan or in-service or hardship
withdrawals shall be permitted under the Plan.

10. Designation of Beneficiary

10.1 General Rule. Subject to applicable law, each Participant shall have the
right to designate the Beneficiary or Beneficiaries who shall be entitled to
receive the amount payable under the Plan upon the death of the Participant. A
Participant may, from time to time, revoke or change such Beneficiary
designation without the consent of any prior Beneficiary by filing a new written
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, change
or revocation thereof shall be effective unless received by the Committee prior
to the Participant’s death, and in no event shall it be effective as of a date
prior to such receipt.

10.2 No or Uncertain Beneficiary. If no such Beneficiary designation is in
effect at the time of a Participant’s death, if no designated Beneficiary
survives the Participant, or if such designation conflicts with applicable law,
the amount, if any, payable under the Plan upon the Participant’s death shall be
paid to the beneficiary or beneficiaries designated by the Participant under the
Savings Plan who are to receive the Participant’s account balance under the
Savings Plan or, if no such beneficiary has been designated under the Savings
Plan, to the Participant’s estate. If the Committee is in doubt as to the right
of any person to receive any amount, the Committee may retain such amount until
the rights thereto are determined, or the Committee may pay such amount into any
court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Plan, the Company and the Committee therefor.

 

7



--------------------------------------------------------------------------------

11. Indemnification

To the extent permitted by law, the Administrator, the Committee, the
Compensation Committee of Ambac Financial Group, Inc., each member of each such
committee, and any Employee of the Company to whom fiduciary responsibilities
have been delegated shall be indemnified by the Company against any claims, and
the expenses of defending against such claims resulting from any action or
conduct relating to the administration of the Plan except claims arising from
gross negligence, willful neglect or willful misconduct. No person shall be
deemed a fiduciary of the Plan solely on account of this Section 11.

12. Unfunded Arrangement

The Plan is an unfunded arrangement. The benefits under the Plan represent at
all times an unfunded and unsecured contractual obligation of the Company. Each
Participant or Beneficiary will be an unsecured creditor of the Company. Amounts
payable under the Plan will be satisfied solely out of the general assets of the
Company, subject to the claims of the Company’s creditors. No Participant or
Beneficiary shall have any interest in any fund or any specific asset of the
Company by reason of any amount credited to such person hereunder, nor shall any
Participant, Beneficiary or other person have any right to receive any
distribution under the Plan except as, and to the extent, expressly provided in
the Plan. The Company will not segregate any funds or assets for the payment of
benefits hereunder or issue any notes or securities for the payment of such
benefits. Any reserve or other asset that the Company may establish or acquire
to insure itself of the funds to provide benefits hereunder shall not serve in
any way as security to any Participant, Beneficiary or other person for the
performance of the Company’s obligations.

13. Amendment; Termination; Acceleration of Payment

13.1 Amendment or Termination. The Board or any committee (including the
Committee) delegated by the Board with such authority shall have the right to
amend the Plan at any time and from time to time in any fashion and to terminate
it at will at any time. Any such action by the Board, or any committee to which
such authority is delegated hereunder, shall be undertaken by a resolution duly
adopted at a meeting of the Board or such committee, as the case may be, or by
written consent of the Board or such committee, as the case may be, in lieu of a
meeting. In the event of a termination of the Plan, unless the Board or such
committee determines otherwise, no further credits shall be made to Account
balances under the Plan following the date of such termination. Upon termination
of the Plan for any reason, payment of Participant Accounts shall be made in
accordance with Section 9.1, unless the Committee, in its discretion, determines
to accelerate payment and such acceleration may be effected in a manner that
will not cause any person to incur any tax, interest payment or penalty under
Section 409A (“Section 409A Compliance”). For purposes of any such acceleration
upon termination of the Plan following a change of control event of the Company
that is a change in control event under Section 409A, change of control event
shall have the meaning assigned thereto under the default definitions set forth
in Treasury Regulation Section 1.409A-3(i)(5).

 

8



--------------------------------------------------------------------------------

13.2 409A Amendments. Without limiting the generality of Section 13.1, the
Senior Vice President, Chief Administrative Officer & Employment Counsel or the
successor thereto (“SVP”) shall have the unilateral right to amend or modify the
Plan without the consent of any Participant, to the extent that the SVP, in its
discretion, deems such amendment or modification to be necessary or advisable to
ensure Section 409A Compliance and such amendment or modification can be
effected in a manner that will result in Section 409A Compliance. Any
determinations made under this Section 13.2 shall be final, conclusive and
binding on all persons.

13.3 Acceleration or Delay of Payment. The Board and the Committee shall not
have the discretionary authority to accelerate payment or delay payment of any
Account, unless the Board or Committee, in its discretion, determines that such
acceleration may be effected in a manner that will result in Section 409A
Compliance.

14. Nonalienation of Benefits

Benefits payable under this Plan shall not be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a Spouse or former Spouse, or for any other relative of the
Employee. Prior to the time of payment hereunder, a Participant or a Beneficiary
shall have no rights by way of anticipation or otherwise dispose of any interest
under this Plan nor shall such rights be assigned or transferred by operation of
law. Notwithstanding anything in this Section 14 to the contrary, the
Administrator shall have the authority to honor a domestic relations order that
the Administrator determines to be qualified (based on the criteria set forth in
Sections 401(a)(13) and 414(p) of the Code) with respect to a Participant’s
Account.

15. Administration

15.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power: (a) to determine eligibility
to participate in, and the amount of benefit to be provided to any Participant
under, the Plan; (b) to make and enforce such rules and regulations as it shall
deem necessary or proper for the efficient administration of the Plan; (c) to
determine all questions arising in connection with the Plan, to interpret and
construe the Plan, to resolve ambiguities, inconsistencies or omissions in the
text of the Plan, to correct any defects in the text of the Plan and to take
such other action as may be necessary or advisable for the orderly
administration of the Plan; (d) to make any and all legal and factual
determinations in connection with the administration and implementation of the
Plan; (e) to review actions taken by the Administrator or any other person to
whom authority is delegated under the Plan; and (f) to employ and rely on legal
counsel, actuaries, accountants and any other agents as may be deemed to be
advisable to assist in the administration of the Plan. All such actions of the
Committee shall be conclusive and binding upon all persons. The Committee shall
be entitled to rely conclusively upon all tables, valuations, certificates,
opinions, and reports furnished by any actuary, accountant, controller, counsel,
or other person employed or engaged by the Company with respect to the Plan. If
any member of the Committee is a Participant, such member shall not resolve, or
participate in the resolution of, any matter relating to such member’s
eligibility for a Plan Matching Credit or Profit Sharing Credit or the
calculation or determination of such member’s Plan Matching Credit or Profit
Sharing Credit. Neither the Committee nor any member thereof nor the Company
shall be liable for any action or determination made in good faith with respect
to the Plan or the rights of any person under the Plan.

 

9



--------------------------------------------------------------------------------

15.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee.

15.3 Administrator. The Administrator shall be responsible for the day-to-day
operation of the Plan, having the power (except to the extent such power is
reserved to the Committee) to take all action and to make all decisions
necessary or proper in order to carry out his duties and responsibilities under
the provisions of the Plan. If the Administrator is a Participant, the
Administrator shall not resolve, or participate in the resolution of, any
question which relates directly or indirectly to him and which, if applied to
him, would significantly vary his eligibility for, or the amount of, any benefit
to him under the Plan. The Administrator shall report to the Committee at such
times and in such manner as the Committee shall request concerning the operation
of the Plan.

16. Claim and Appeal Procedures

16.1 Claims. In the event any person or his authorized representative (a
“Claimant”) disputes the amount of, or his entitlement to, any benefits under
the Plan or their method of payment, such Claimant shall be required to file a
claim in writing with the Administrator for the benefits to which he believes he
is entitled, setting forth the reason for his claim. The Claimant shall have the
opportunity to submit written comments, documents, records and other information
relating to the claim and shall be provided, upon request and free of charge,
reasonable access to and copies of all documents, records or other information
relevant to the claim. The Administrator shall consider the claim, and, within
90 days of receipt of such claim, unless special circumstances exist, the
Administrator shall inform such person of its decision with respect to the
claim. In the event of special circumstances, the response period can be
extended for an additional 90 days as long as the Claimant receives before the
end of the initial 90-day response period written notice advising of the special
circumstances (the “Extension Notice”) and the date by which the Administrator
expects to make a decision. If the Administrator denies the claim, the
Administrator shall give to such person (a) a written notice setting forth the
specific reason or reasons for the denial of the claim, including references to
the applicable provisions of the Plan, (b) a description of any additional
material or information necessary to perfect such claim along with an
explanation of why such material or information is necessary, (c) appropriate
information as to the procedure to be followed for review of such claim by the
Committee, including time limits and (d) the Claimant’s right to commence a
civil action under Section 502(a) of ERISA following a denial of an appeal.

16.2 Appeal of Denial. A Claimant whose claim is denied by the Administrator and
who wishes to appeal such denial must request a review of the Administrator’s
decision by filing a written request with the Committee for such review within

 

10



--------------------------------------------------------------------------------

60 days after the Claimant’s receipt of the claim denial. Such request for
review shall contain, and the Committee shall review, all comments, documents,
records and other information relating to the claim for benefits that the
Claimant wishes the Committee to review, without regard as to whether such
information was submitted or considered in the initial review of the claim by
the Administrator. In connection with that review, the Claimant shall be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records or other information relevant to the claim. Written
notice of the decision on review shall be furnished to the Claimant within 60
days after receipt by the Committee of a request for review. In the event of
special circumstances, the response period can be extended for an additional 60
days, as long as the Claimant receives an Extension Notice before the end of the
initial 60-day response period indicating the reasons for the extension and the
date by which the Committee expects to make a decision. The Committee’s decision
on review shall include (a) the specific reasons for the adverse determination,
(b) references to applicable Plan provisions, (c) a statement that the Claimant
is entitled to receive, free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim and (d) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA following an adverse benefit determination on a review and a description
of the applicable limitations period under the Plan.

16.3 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 16.2 or lose any rights to bring such an action. If any
such judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

17. No Contract of Employment

Nothing contained herein shall be construed as conferring upon any person the
right to be employed or continue in the employ of the Company.

18. Withholding Taxes

For purposes of satisfying its obligations to withhold federal, state, local or
foreign taxes incurred by reason of payments pursuant to the Plan, the Company
shall have the right to withhold such taxes required by law from any payments
made pursuant to the Plan. In lieu thereof, the Company shall have the right, to
the extent permitted by law, to withhold the amount of such taxes from any other
sums due or to become due from the Company to the Participant upon such terms
and conditions as the Committee may prescribe.

19. Notices

Notices may be delivered to the Participant at the offices of the Company at
which the Participant is principally employed. Any Participant who ceases to be
an employee of the Company shall be responsible for furnishing the Committee
with the current and proper

 

11



--------------------------------------------------------------------------------

address for the mailing of notices and delivery of payments. Any notice required
or permitted to be given to such a Participant shall be deemed given if directed
to the person to whom addressed at such address and mailed by regular United
States mail, first-class and prepaid. If any item mailed to such address is
returned as undeliverable to the addressee, mailing will be suspended until the
Participant furnishes the proper address.

20. Severability of Provisions

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

21. Headings and Captions

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

22. Incapacity of Participant

In the event a Participant or Beneficiary is declared incompetent and a
conservator or other person legally charged with the care of his person or his
estate is appointed, any benefits under the Plan to which such Participant or
Beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of his person or estate.

23. Applicable Law

The Plan shall be construed under the laws of the State of New York to the
extent that such laws are not pre-empted by federal law.

24. 409A Transition Rules

(a) The amendments to the Plan regarding the time of payment of a Participant’s
Account shall be pursuant to the Applicable Transition Relief.

(b) To the extent that any Participant receives during calendar year 2005 a
distribution of all, or any portion of, his Account, such distribution shall be
deemed a termination of such Participant’s participation in this Plan with
respect to all or such portion of such Participant’s Account in accordance with
the Applicable Transition Relief.

(c) The time and form of payment of the Account of a Participant who commences
payment prior to January 1, 2007 shall be linked to the time and form of payment
of such Participant’s account under the Savings Plan in accordance with the
Applicable Transition Relief.

 

12